Electronically Filed
                                                    Supreme Court
                                                    SCAP-XX-XXXXXXX
                        SCAP-XX-XXXXXXX             02-NOV-2018
                                                    03:37 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                               LC,
                      Petitioner-Appellant,

                               vs.

   MG and CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAIʻI,
                     Respondents-Appellees.


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
               (CAAP-XX-XXXXXXX; FC-P NO. 16-1-6009)

     ORDER DENYING MOTION FOR RECONSIDERATION AND REARGUMENT
              (By: McKenna, Pollack, and Wilson, JJ.,
             with Nakayama, J., dissenting separately,
                with whom Recktenwald, C.J., joins)

          Upon consideration of Petitioner/Appellant LC’s Motion

for Reconsideration and Reargument filed October 25, 2018 (the

“motion”), the memorandum and declaration submitted in support

thereof, and the records and files herein,

          IT IS HEREBY ORDERED that the motion is denied.

Contrary to the arguments raised in the motion, (1) although

the issue of whether, under Hawaiʻi law, a spouse’s lack of

consent to artificial insemination or other methods of

conception could be a basis for rebutting the marital

presumption of parentage was not discussed in the briefs, it was
a major focal point of the oral argument in this case, and no

party requested an opportunity to provide supplemental briefing;

(2) the Opinion of McKenna, J., as to Part III(B) does not

create an “irrebuttable” or “conclusive” presumption of

parentage, see n.8 of the Opinion of McKenna, J., as to Part

III(B), and (3) the cases and situations cited in the motion are

fully distinguishable.

         DATED: Honolulu, Hawaiʻi, November 2, 2018.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2